priority over a first security interest and that the association may
                   nonjudicially foreclose on that lien.
                               It is so ORDERED.


                                                                                         , C.J.



                                                                                            J.




                                                               Hardesty


                                                                 liar
                                                               Parrag uirre
                                                                                            J.



                                                                                            J.
                                                               Douglas


                                                                        0124.               J.
                                                               Cherry


                                                               riat
                                                               Saitta
                                                                                          , J.



                   cc: Akerman LLP/Las Vegas
                        Greene Infuso, LLP
                        Clerk, United States District Court for the District of Nevada




SUPREME COURT
        OF                                                 2
     NEVADA


(0) 1947A    el.